DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 is a single sentence and therefore there should not be capital letters following the individual sections “a” and “b,” respectively.  In this case, the claim should be changed to say “a gate restrictor” and “a water source downstream.”  
Claim 1 – The claimed “tightening the flow of abrasive media” should be “restricting the flow of abrasive media.”  While “tightening” can be considered a restriction, the term “tightening” does not typically apply to a flow.  Therefore, this should be changed to the more accurate term “restricting.”  
Claim 1, section b – “the restrictor” should be “the gate restrictor” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 1 – “as it flows through the flow conduit” contains ambiguous pronoun “it.”  Due to the multiple nouns within the claim, it becomes unclear which one “it” refers back to.  In this case, “it” could refer to the water shower, the abrasive media, or other.  For the purpose of examination, the examiner will consider this to be “as the abrasive media 
Claim 1 – “the flow conduit” lacks antecedent basis.  For the purpose of examination, the first appearance of “the flow conduit” will be considered “a flow conduit.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yie (US-4,768,709).
Regarding claim 1, Yie (US-4,768,709) discloses a wet (fluid) dry (abrasive particulates) comprising: 
a. a gate restrictor (43) for directing (preventing reverse flow, or “to prevent the escape of pressurized fluid”) and tightening (“closes”) the flow of abrasive media along a lower portion of the flow conduit (17) (the lower portion of conduit shown in entirety in Figures 8 and 9) (“valve means closes and opens particulate hose 17 in response to the presence or absence of pressurized fluid in fluid passage 25”) [Yie; col. 9, lines 43-57];
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-8,353,741, US-9,138,863, and US-2002/0083981 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723